Citation Nr: 1425426	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-44 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center in Buffalo, New York


THE ISSUE

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill- Selected Reserve).


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The appellant was a member of the United States Army Reserve from 1995 until January 21, 2003, with a period of active duty for training from February 1995 to August 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an eligibility decision issued by the Buffalo Education Center.   

The Board remanded the case for additional development of the record in July 2011.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

An appellant has the right to VA compliance with the instructions which are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the July 2011 remand, the Board directed that VA obtain a copy of a Department of Defense (DoD) determination that the appellant was not eligible for education benefits with supporting documentation, determine the status of the appellant's unit between October 1, 1991 through September 30, 1999, and determine whether the appellant rejoined the Reserve within one year of her discharge.  

The Board also directed that the appellant be provided a Statement of the Case (SOC) that cited the regulation applicable to her claim, 38 C.F.R. § 21.7550(a)(2), for a reservist who became eligible after September 30, 1992.  

The action that the Education Center took was that of obtaining an email from the Army Reserve Point of Contact stating that the appellant's eligibility was terminated on April 30, 1998 for unsatisfactory performance and that she had been discharged from the Reserve on January 21, 2003.  

The RO then readjudicated the claim, citing to the incorrect regulation which applies to reservists who became eligible before October 1, 1992.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also take all indicated action to determine the status of the appellant's Reserve unit between October 1, 1991 and September 30, 1999 to determine whether it was inactivated at any time during that period and whether the appellant had rejoined the Reserve within one year of her discharge.  

2.  The AOJ then should readjudicate the appellant's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the appellant should be furnished a fully responsive Supplemental Statement of the Case (SSOC).  VA must cite to the appropriate regulation 38 C.F.R. § 21.7550(a)(2) for a reservist who became eligible after September 30, 1992 in the SSOC.  The appellant should be given an opportunity to respond to the SSOC.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

